DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 6 and 7 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2020 has been entered.

The rejection of Claims 1, 3, 6 and 7 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 06/08/2020.
Response to Arguments

Applicant’s arguments, see Remarks, filed 06/08/2020, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (WO 2014/110512 A1), cited in the IDS, in view of Thermoscientific (2014), and Li et al. (WO 2011 /139234 Al), Alfred et al. (2011), all of record, and Bauer et al. (EP 1020362 A2), translation.

Lee et al. teaches a method wherein dry, powder-like microcarriers (for cell cultivation) are sterilized (Pg. 10, Paragraph [00046]), and stored in a pouch (container) connected by transfer tubing to a bioreactor (Pg. 10, Paragraph [00048]) wherein the microcarriers are fed (aseptically) into the bioreactor by gravity (Pg. 11, Paragraph [00052]), and reading on Claims 1 in part, 6 and 7.
et al. does not teach wherein the microcarriers are transferred from a second container to a first container until a desired weight is obtained in the second container via a first transfer tubing between the containers with pressurized air or gas supplied by the second container via a first dip tube inserted into the second container, wherein the second container is then turned upside down during transfer of the material to the first container with pressurized air or gas,
wherein the dry material is at the bottom of the inverted second container and the end of the first dip tube reaches above the level of the dry material,
and transferring the dry material from the first container to a bioreactor with pressurized air or gas supplied to the first container via a second dip tube inserted into the first container, wherein a portion of the dry material is weighed in the first container before being transferred to the bioreactor and wherein the first container is then turned upside down before transfer of the material to the bioreactor with pressurized air or gas, wherein the dry material is at the bottom of the first container and the end of the second dip tube reaches above the level of the dry material;
and closing the connection between the second container and first container, as required by Claim 1;
or wherein at least two portions of dry material are separately transferred from the supply of dry material to the first container and then separately transferred to the bioreactor, as required by Claim 3.



via transfer tubing in a linear fashion (Pg. 2, steps 2-5).

Li et al. teaches a method for transferring a fluid from one chamber to another by pneumatic (air or gas) pressure through a pneumatic conduit (generally reading on a dip tube or tubing reaching into a container) (Abstract).

Alfred et al. teaches a method wherein microcarriers are weighed prior to addition to cells for culturing in a bioreactor (Pg. 811, Title and 812, Column 2, Lines 52-57 and Pg. 813, Column 1, Lines 1-17).

Bauer et al. teaches a method wherein dried material, such as spaghetti or macaroni (Pg. 1, Paragraph [0002]) is weighed in a weighing container after sterilization and prior to filling into a sterile container at a desired filling weight (Pg. 3, Paragraphs [0009] and [0011] and Pg. 5, Paragraph [0018]).




The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
 (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

In this instance, those of ordinary skill in the art would have been motivated to modify the microcarrier dispensing method of Lee et al., which relied on gravity for the pneumatic dispensing method of Thermoscientific and Li et al. because this would allow the practicing artisan to configure the bioreactor system in multiple ways rather than simply having the microcarrier container positioned over the bioreactor as necessary if relying on gravity alone, see for example, Thermoscientific wherein the transfer of medium from the first container to the bioreactor is linear rather than horizontal.


et al., Thermoscientific and Li et al. of aseptically transferring dry material (microcarriers) from a first container to a bioreactor by use of pneumatic pressure supplied by a first dip tube to transfer microcarriers from a second container to a first container via transfer tubing and pressurized air or gas supplied by a second dip tube, closing the connection between the second container and first container, weighing a portion of the transferred microcarriers in the first container before transfer to the bioreactor, because Bauer et al. generally teaches transfer of a dry material to a weighing container, weighing the dry material in the weighing container and then transferring at least a portion of the weighed material to another sterile container.  

This is no more than the application of known a technique (aseptic transfer by tubing of dry material from one container to another via pressurized air or gas and a dip tube) to a known method (aseptic transfer of weighed dry material from a weighing container to a filling container). The MPEP states:   
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 


It would have been obvious to those of ordinary skill in the art to modify the method of Lee et al., Thermoscientific, Li et al. and Bauer et al. of aseptically transferring microcarriers from a first container to second weighing container, weighing the microcarriers and then transferring to a bioreactor with the use of pneumatic transfer via dip tubes and tubing to cause the movement of the microcarriers between containers because Thermoscientific and Li et al. generally teach the applicability of this technique to move material aseptically from one container to another, and Alfred et al, teaches weighing microcarriers before adding to a bioreactor.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to accurately determine the exact amount of microcarriers added to bioreactor and/or performing the cell culture in a batch configuration.



.

Response to Arguments

Applicant's arguments filed 06/08/2020 have been fully considered but they are not persuasive. 

The Applicant argues that the use of In re Harza in a finding of obviousness without providing an explanation of the rationale of its applicability to the facts of the case is not sufficient to establish a prima facie case of obviousness (Remarks, Pg. 5, Lines 4-23).

This is not found to be persuasive because a finding of prima facie obviousness based on the legal precedent of duplication of parts (Harza) is not a basis for the rejection of the claimed invention.


This is not found to be persuasive for the reasoning provided in the above rejection.  In response to Applicant's argument that the claimed invention provides increased efficiency and sterility and provides an opportunity for sterile intermediate transfer weighing for accuracy, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/14/2021